Exhibit 10.3


EMPLOYMENT AGREEMENT
This AGREEMENT, dated and effective as of February 1, 2015 (the “Effective
Date”) by and between SolarWinds Worldwide, LLC, a Delaware limited liability
company (the “Company”) and Joseph Kim (the “Employee”).
IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:
1.Position and Duties.
(a)    The Employee will be employed by the Company, on a full-time basis, as
its Senior Vice President, Chief Technology Officer. The Employee shall report
to the Chief Executive Officer or such other executive as designated by the
Company (hereinafter referred to as the “Managing Executive”).
(b)    The Employee agrees to perform the duties of Employee’s position and such
other duties as may reasonably be assigned to the Employee from time to time.
The Employee also agrees that, while employed by the Company, the Employee will
devote substantially all of Employee’s business time and efforts to the
advancement of the business and interests of the Company and its Affiliates (as
defined in Section 8 below) and to the discharge of Employee’s duties and
responsibilities for them. Notwithstanding the above, the Employee shall be
permitted, to the extent such activities do not in the aggregate materially
interfere with the performance by the Employee of Employee’s duties and
responsibilities hereunder to: (i) manage Employee’s personal, financial and
legal affairs; (ii) serve on civic, educational, philanthropic or charitable
boards or committees; and (iii) serve on any other corporate board or committee
as long as such board or committee is disclosed to the Company and does not
cause a conflict of interest with Employee’s duties at the Company.
2.    Compensation and Benefits. During Employee’s employment, as compensation
for all services performed by the Employee for the Company and its Affiliates,
the Company will provide the Employee the following pay and benefits:
(a)    Base Salary. The Company will pay Employee a base salary at the rate of
$275,000.00 per year (“Base Salary”), payable in accordance with the regular
payroll practices of the Company. The Base Salary shall be reviewed and subject
to change from time to time by the Company in its discretion.
(b)    Bonus Compensation. During employment, Employee will participate in the
Company’s bonus plan as may be adopted from time to time. Employee will be
eligible for a bonus targeted at 50% of Employee’s Base Salary based on the
attainment of certain corporate and individual performance objectives to be
determined by the Company. All payments under this Section 2(b) will be made in
accordance with the Company’s bonus plan and the regular payroll


    

--------------------------------------------------------------------------------




practices of the Company and the bonus percentage and payment terms shall be
reviewed and subject to change from time to time by the Company in its
discretion.
(c)    Equity Awards. Subject to approval by the Company’s or its direct or
indirect parent’s (“Parent”) Board of Directors (or similar governing body with
respect to Parent), the Company and/or Parent shall grant the Employee the
following:
(i)    3,328 restricted stock units pursuant to the Company’s 2015 Performance
Incentive Plan, representing the right to obtain common stock of the Company
upon vesting (subject to the terms of the Merger Agreement (as defined below));
and
(ii)    pursuant to an incentive equity grant agreement in form and substance
satisfactory to Parent and concurrently with the incentive equity grants
provided to other employees holding a position of senior vice president
following the consummation of the transaction (the “Merger”) contemplated by the
Agreement and Plan of Merger by and among Project Aurora Holdings, LLC, Project
Aurora Merger Corp. and SolarWinds, Inc. dated as of October 21, 2015 (the
“Merger Agreement”), incentive equity of Parent (in such form as determined by
Parent in its sole discretion) representing 1.375 % of the aggregate incentive
equity pool available for grant at the time of such grant under Parent’s U.S.
employee incentive equity plan (“NewCo Plan”).
The terms of the equity awards (x) pursuant to Section 2(c)(i), including a
vesting schedule consistent with the Company’s standard vesting schedule for
each equity award, will be set out in the Company’s equity plans and the
applicable agreements and (y) pursuant to Section 2(c)(ii) will be set out in
Parent’s equity plans and applicable agreements. The incentive equity grant
representing 1.375% of the aggregate incentive equity pool available, determined
by Parent in its sole discretion, is currently estimated to be approximately
110,000 shares based on the intended capitalization of Parent after the closing
of the Merger. The actual number of shares may differ at the time of grant.
(d)    Participation in Employee Benefit Plans and Vacation Policies. The
Employee will be entitled to participate in all employee benefit plans and
vacation policies in effect for employees of the Company. The Employee’s
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies, including the employee handbook.
(e)    Business Expenses. The Company will pay or reimburse the Employee for all
reasonable business expenses incurred or paid by the Employee in the performance
of Employee’s duties and responsibilities for the Company. Reimbursements shall
be subject to such reasonable substantiation and documentation as the Company
may specify from time to time.
(f)    Reimbursement of Certain Relocation-Related Costs.
(i)    The Company will reimburse Employee for:


    

--------------------------------------------------------------------------------




(1)    reasonable costs of Employee’s move from Connecticut to a location
reasonably nearby one of the Company’s U.S. offices as selected by Employee (the
“New Location”). For clarity, these costs would include but not be limited to
one-way airfare for Employee and his immediate family, and moving services such
as transportation of goods;
(2)    reasonable costs of a temporary storage unit in the New Location for up
to 30 days;
(3)    customary closing costs associated with Employee’s purchase of real
property in the New Location;
(4)    customary realtor fees associated with the sale of Employee’s home in
Connecticut;
(5)    reasonable costs of one-way transportation of up to two (2) vehicles from
Connecticut to the New Location;
(6)    reasonable costs of renting a vehicle related to the Employee’s
relocation for a maximum period of ten (10) days, whether or not such rental
occurs at Employee’s current location or the New Location; and
(7)    reasonable costs of a furnished apartment for Employee in the New
Location for a period of up to 60 days after Employee’s start date.
(ii)    To receive the reimbursement benefits set forth in Section 2(f)(i),
Employee must submit reasonable substantiation and documentation as the Company
may specify and receive prior written approval (which may be in the form of
email) from the Company’s Chief Financial Officer of the proposed costs.
(iii)    Employee will relocate his permanent residency to the New Location on
or prior to December 31, 2016, provided that a breach of this provision shall
not be deemed to be a material breach of this Agreement for purposes of Section
4(a).


3.    Confidential Information and Restricted Activities. Employee has entered
into the Company’s Employee Proprietary Information Agreement (“EPIA”) and
acknowledges his or her obligations thereunder. The EPIA is specifically
incorporated into this Agreement.
4.    Termination of Employment. The Employee’s employment under this Agreement
shall continue until terminated pursuant to this Section 4.
(a)    Termination for Cause. The Company may terminate the Employee’s
employment for Cause following at least fifteen (15) days advance written notice
to the Employee setting forth in reasonable detail the nature of the Cause. For
purposes of this Agreement, “Cause” means any of the following: (i) the
Employee’s continued substantial violations of Employee’s employment duties or
willful disregard of commercially reasonable and lawful directives from the


    

--------------------------------------------------------------------------------




Managing Executive, after Employee has received a written demand for performance
from the Managing Executive that sets forth the factual basis for the Company’s
belief that Employee has not substantially performed Employee’s duties or
willfully disregarded directives from the Managing Executive; (ii) the
Employee’s moral turpitude, dishonesty or gross misconduct in the performance of
Employee’s duties or which has materially and demonstrably injured the finances
or future business of the Company or any of its Affiliates as a whole; (iii) the
Employee’s material breach of this Agreement or the EPIA; or (iv) the Employee’s
conviction of, or confession or plea of no contest to, any felony or any other
act of fraud, misappropriation, embezzlement, or the like involving the
Company’s property; provided, however, that no such act or event described in
clauses (i) and (iii) of this paragraph (a) shall constitute Cause hereunder if
the Employee has fully cured such act or event during the applicable fifteen
(15) day notice period.
(b)    Termination for Death or Disability. This Agreement shall automatically
terminate in the event of Employee’s death during employment. No severance pay
or other separation benefits will be paid in the event of such termination due
to death except that Employee’s beneficiaries shall be entitled to receive any
earned but unpaid Base Salary, any bonus compensation to the extent earned but
unpaid, any vested deferred compensation or Stock Options or RSUs (other than
pension plan or profit-sharing plan benefits which will be paid in accordance
with the applicable plan), any benefits under any plans of the Company in which
Employee is a participant to the full extent of Employee's rights under such
plans, and any appropriate business expenses incurred by Employee in connection
with Employee’s duties hereunder, all to the date of termination (collectively
“Accrued Compensation”). In the event the Employee becomes disabled during
employment and, as a result, is unable to continue to perform substantially all
of Employee’s duties and responsibilities under this Agreement for a consecutive
period of twelve (12) weeks, the Company will continue to pay the Base Salary to
Employee and benefits in accordance with Section 2(d) above during such period.
If the Employee is unable to return to work after twelve (12) consecutive weeks
of disability, the Company may terminate the Employee’s employment, upon notice
to the Employee. No severance pay or other separation benefits will be paid in
the event of such termination due to disability. If any question shall arise as
to whether the Employee is disabled to the extent that the Employee’s duties and
responsibilities for the Company, the Employee shall, at the Company’s request,
and at the Company’s expense, submit to a medical examination by a physician
selected by the Company to whom the Employee’s guardian, if any, has no
reasonable objection to determine whether the Employee is so disabled and such
determination shall for the purposes of this Agreement be conclusive of the
issue. If such a question arises and the Employee fails to submit to the
requested medical examination, the Company’s determination of the issue shall be
binding on the Employee.
(c)    Termination Other Than for Cause; Severance; Release. Either the Company
or Employee may terminate Employee’s employment “at will,” for any reason, at
any time, without cause or notice. However, in the event of termination of the
Employee’s employment by the Company other than for Cause, the Employee shall be
entitled to receive: (i) a lump sum cash severance amount equivalent to six (6)
months of Employee’s then current annual base salary (the


    

--------------------------------------------------------------------------------




“Severance Payments”), less applicable deductions; (ii) any earned but unpaid
incentive compensation payments; and (iii) reimbursement of the health and
dental care continuation premiums for Employee and Employee’s dependents
incurred by Employee to effect continuation of health and dental insurance
coverage for Employee and Employee’s dependents on the same basis as active
employees, for a period of twelve (12) months from the date of such termination,
to the extent that Employee is eligible for and elects continuation coverage
under COBRA. Any obligation of the Company to provide the Employee severance
payments under this Section 4(c) is conditioned, however, upon the Employee
signing and not revoking a release of claims in the form provided by the Company
and reasonably acceptable to Employee that becomes effective no later than
seventy-four (74) days following the Employee’s termination date or such earlier
date required by the release agreement (such deadline, the “Release Deadline”).
If the release does not become effective by the Release Deadline, the Employee
will forfeit any rights to severance payments under this Section 4(c). In no
event will severance payments or benefits be paid or provided until the release
actually becomes effective. In the event the termination occurs at a time during
the calendar year where the release could become effective in the calendar year
following the calendar year in which the Employee’s termination occurs, then any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation (as defined below) will be paid or provided on the first
payroll date to occur during the calendar year following the calendar year in
which such termination occurs, or, if later, the later of (i) the Release
Deadline, or (ii) the Deferred Compensation Delayed Payment Date (as defined in
Section 7 below).
(d)    Benefits in Termination for Cause or Voluntary Resignation. In the event
of termination of the Employee’s employment by the Company for Cause or the
Employee’s voluntary resignation, the Company will pay the Employee any Base
Salary earned but not paid through the date of termination, and any earned but
unpaid bonus. The Company shall have no obligation to the Employee for unearned
bonus or severance payments.
(e)    Termination of Benefits. Except for any right the Employee may have under
the federal law known as “COBRA” to continue participation in the Company’s
group health and dental plans, and subject to Section 4(c)(iii) above, benefits
shall terminate in accordance with the terms of the applicable benefit plans
based on the date of termination of the Employee’s employment, without regard to
any continuation of base salary or other payment to the Employee following
termination.
(f)    Survival. Provisions of this Agreement shall survive any termination if
so provided in this Agreement or if necessary to accomplish the purposes of
other surviving provisions, including without limitation the Employee’s
obligations under Section 3 of this Agreement. The obligation of the Company to
make payments to the Employee under this Section 4 is expressly conditioned upon
the Employee’s continued full performance of the obligations under Section 3
hereof that survive the termination of Employee’s employment. Upon termination
by either the Employee or the Company, all rights, duties and obligations of the
Employee and the Company to each other shall cease, except as otherwise
expressly provided in this Agreement.


    

--------------------------------------------------------------------------------




5.    Change of Control Benefits. In the event of termination of the Employee’s
employment by the Company other than for Cause or in the event of Constructive
Termination upon or during the twelve (12) month period after the effective date
of a Change of Control, the Employee shall be entitled to (i) a lump sum cash
severance amount equivalent to three (3) months of Employee’s then current
annual base salary; (ii) except as otherwise set forth in any incentive equity
grant agreement entered into after the date hereof with respect to the issuance
of incentive equity of Parent including pursuant to Section 2(c)(ii)(A) (which
such agreement shall exclusively govern the vesting terms of any equity granted
thereunder), all of Employee’s unvested Stock Options and RSUs from all of
Employee’s then-outstanding equity award grants that would be subject to vesting
or lapse within 2 years of termination shall immediately and fully vest as of
the date of such termination, and (iii) the Employee shall receive the
consideration set forth in Section 4(c) above; provided that, strictly for
purposes of this Section 5, the consummation of the Merger shall not be deemed
to be a Change of Control.
6.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to the Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 6, would be subject to the excise tax imposed by Code Section 4999 (the
“Excise Tax”), then the Employee’s severance benefits will be either:
(a) delivered in full, or (b) delivered as to such lesser extent which would
result in no portion of such severance benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by the
Employee on an after-tax basis, of the greatest amount of severance benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Code Section 4999. If a reduction in the severance and other
benefits constituting “parachute payments” is necessary so that no portion of
such severance benefits is subject to the Excise Tax, the reduction shall occur
in the following order: (1) reduction of the cash severance payments; (2)
cancellation of accelerated vesting of the Employee’s equity awards; and
(3) reduction of continued employee benefits. In the event that acceleration of
vesting of the Employee’s equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Employee’s equity awards. Unless the Company and the Employee otherwise agree in
writing, any determination required under this Section 6 will be made in writing
by an independent firm selected by the Company with the consent of Employee (the
“Firm”), which consent shall not be unreasonably withheld, delayed or
conditioned, immediately prior to the change of control, whose determination
will be conclusive and binding upon the Employee and the Company for all
purposes. For purposes of making the calculations required by this Section 6,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999. The Company and the
Employee will furnish to the Firm such information and documents as the Firm may
reasonably request in order to make a determination under this Section 6. The
Company will bear all costs the Firm may reasonably incur in connection with any
calculations contemplated by this Section 6.


    

--------------------------------------------------------------------------------




7.    Section 409A. The foregoing provisions are intended to comply with the
requirements of Code Section 409A and the final regulations and official
guidance promulgated thereunder (“Section 409A”), so that none of the payments
and benefits to be provided hereunder will be subject to the additional penalty
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply. The Company agrees to work together with the Employee in good
faith to consider any and all amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax, interest penalty or accelerated income
recognition prior to actual payment to the Employee under Section 409A.
Notwithstanding anything to the contrary in this Agreement, no severance
payments or severance benefits payable to the Employee upon termination of
employment, if any, when considered together with any other severance payments
or separation benefits that are considered deferred compensation under Section
409A (“Deferred Compensation”) will be payable until the Employee has a
“separation from service” within the meaning of Section 409A. Further, if at the
time of the Employee’s termination of employment, the Employee is a “specified
employee” within the meaning of Section 409A, payment of such Deferred
Compensation will be delayed to the extent necessary to avoid the imposition of
the additional tax imposed under Section 409A, which generally means that the
Employee will receive payment on the first payroll date that occurs on or after
the date that is six (6) months and one (1) day following the Employee’s
termination of employment, or the Employee’s death, if earlier (the “Deferred
Compensation Delayed Payment Date”).
8.    Definitions. For purposes of this Agreement, the following definitions
apply:
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise.
“Change of Control” shall be defined as a transaction or series of transactions
where the shareholders of the Company (or those of its ultimate parent entity)
immediately preceding such transaction own, following such transaction, less
than 50% of the voting securities of the Company; provided however, that a
firmly underwritten public offering of the Common Stock shall not be deemed a
Change of Control.
“Constructive Termination” shall mean a termination in which the Company,
without Employee’s express written consent, either (i) materially reduces the
powers and duties of employment of Employee resulting in a material decrease in
the responsibilities of Employee, (ii) materially reduces the pay of Employee,
or (iii) requires a material change in the geographic location of Employee’s
primary work facility or location, and due to an act or event in items (i) -
(iii) above, Employee terminates his or her employment with the Company within
thirty (30) days following the expiration of any Company cure period (discussed
below) following the occurrence of one or more of such acts or events; provided,
however, that a relocation of less than fifty (50) miles from the Company’s
corporate headquarters in Austin, Texas or San Francisco, California will not be
considered a material change in geographic location and thus a termination by
Employee for this reason shall not be construed as a Constructive Termination;
and provided further, that


    

--------------------------------------------------------------------------------




Employee may not resign for Constructive Termination unless Employee first
provides the Company with written notice of the acts or events constituting the
grounds for “Constructive Termination” within ninety (90) days of the initial
existence of the grounds for “Constructive Termination” and a reasonable cure
period of not less than thirty (30) days following the date of such notice, and
such grounds for “Constructive Termination” have not been cured during such cure
period. This definition of Constructive Termination is only applicable upon a
Change of Control.
“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any of its Affiliates.
9.    Conflicting Agreements. The Employee hereby represents and warrants that
the Employee’s signing of this Agreement and the performance of the Employee’s
obligations under it will not breach or be in conflict with any other agreement
to which the Employee is a party or are bound and that the Employee is not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of the Employee’s obligations under this
Agreement.
10.    Withholding. All payments made by the Company under this Agreement shall
be reduced by any tax or other amounts required to be withheld by the Company
under applicable law.
11.    Assignment. Neither the Employee nor the Company may make any assignment
of this Agreement or any interest in it, by operation of law or otherwise,
without the prior written consent of the other. This Agreement shall inure to
the benefit of and be binding upon the Employee and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.
12.    Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
13.    Miscellaneous. This Agreement and the EPIA set forth the entire agreement
between the Employee and the Company and replace all prior and contemporaneous
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Employee’s employment. In the event of a
conflict between the EPIA and this Agreement, the terms in the EPIA shall
prevail. This Agreement may not be modified or amended, and no breach shall be
deemed to be waived, unless agreed to in writing by the Employee and an
expressly authorized representative of the Board. The headings and captions in
this Agreement are for convenience only and in no way define or describe the
scope or content of any provision of this Agreement. This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which together shall constitute one and the same instrument.


    

--------------------------------------------------------------------------------




14.    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Texas without regard to the conflict of
laws principles thereof.
15.    Notices. Any notices provided for in this Agreement shall be in writing
and shall be effective when delivered in person or deposited in the United
States mail, postage prepaid, and addressed to the Company at its principal
place of business, attention of the Head of Legal and Business Affairs or in the
case of the Employee, at the Employee’s last known address on the books of the
Company (or to such other address as either party may specify by notice to the
other actually received).




*    *    *


    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the Effective Date.


SOLARWINDS WORLDWIDE, LLC
By:
/s/ Kevin Thompson    
Name: Kevin Thompson
Title: President and Chief Executive Officer

/s/ Joseph Kim                    
Joseph Kim




    